DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-20 are pending in the application.
Response to Arguments
Applicant’s arguments, see pg. 14 of Applicant’s Remarks, filed 11/17/2022, with respect to the rejection(s) of claim(s) 1 and 15 under §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bao in light of NPL-Gerum (see below). 
Drawings
The objections to the drawings have been removed.
Specification
The disclosure is still objected to because of the following: 
The attempt to correct the subscript of t4 in paragraph [0087] does not seem to have worked. “t3” was cancelled but replaced by another “t3”.  The correction should be as follows: [0087]: (last sentence) “…operating in the first lane 205, t3 is the first distance threshold, and t3 is the second distance threshold.” should be  “…operating in the first lane 205, t3 is the first distance threshold, and t4 is the second distance threshold.”(underlining added). 
Appropriate correction is required.  The other corrections are acceptable and the objections removed.
Claim Objections
The amendments to the claims are acceptable and the claim objections removed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)  1, 6, 8, 14-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over CN108001449A (Bao et al., hence Bao) in light of “Measuring traffic congestion – A critical review” by Md Aftabuzzaman, hence NPL-Aftabuzzaman, further in light of CN 103426309 B (Chen et al., hence Chen) and in light of NPL-Gerum “Traffic density on corridors subject to incidents: models for long-term congestion management” by P. Gerum et al.
As for claim 1, Bao teaches a system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor to: (computer isn't mentioned but a processor (Fig. 4, 401) is mentioned  with memory (Fig. 4, 402) storing instructions that the processor 401 carries out, thus acting like a computer: "...embodiment of the invention is related to a kind of online vehicles, as shown in figure 4, including: At least one processor 401； And the memory 402 with the communication connection of at least one processor 401；Wherein, be stored with can be at least one for memory 402 The instruction that processor 401 performs, instructs and is performed by least one processor 401, so that at least one processor 401 is able to carry out The above-mentioned drive manner based on car networking." pg. 7)
while operating a host vehicle in a first lane on a road, determine, [ respective] first statistical probabilities of a) an average speed of a plurality of vehicles, including the host vehicle, operating in the first lane, (Bao mentions measuring the average speed of vehicles (pg. 2) to judge whether road is in congested state) b) an average distance between the vehicles operating in the first lane, (Bao mentions a “lane occupancy ratio”. Note that a "lane occupancy ratio" corresponds to a packing density of vehicles, which (if spread out evenly) also corresponds to a limit on the distance the cars are from each other, bumper to bumper.) Bao does not specifically state that the average speed is taken only of other vehicles in the same lane, but it would be obvious to one of ordinary skill in the art at the time of the application that this is a potentially preferred option, particularly in the case of a two-lane road, where the other lane is going in the opposite direction.   Neither does Bao specifically mention that sensors on the vehicle are used to gather data, but this is known in the art and would be obvious to one of ordinary skill in the art.
It should be pointed out that transition a host vehicle assist feature between an enabled state and a disabled state based on the high traffic density probability for the road being greater than a threshold probability would be satisfied by any vehicular assist system which shifts between an enabled state and a disabled state when the threshold probability is one, namely, the traffic system is in a congested state. Bao satisfies this:  "In online vehicles current driving When the lane occupancy ratio of road is more than certain numerical value, it is possible to determine that the road of current driving is in traffic congestion state" (pg. 3) (Note that a "lane occupancy ration" corresponds to a packing density of vehicles, which (if spread out evenly) also corresponds to a limit on the distance the cars are from each other, bumper to bumper.)   Bao teaches that if the traffic is considered to be in a "traffic congestion state" and has lasted a certain amount of time (thus isn't going to immediately disappear) then a prompt message gets sent to switch modes: "...Wherein, the first prompt message mentioned here is used to prompt online vehicles switching to automatic driving mode..." pg. 4.
Bao does not specifically teach determin[ing] a high traffic density probability, indicating a likelihood that a traffic density of the road is at or above a saturation point.  However, this is known in the art.  A traffic density probability function measures the probability that the road has a traffic density of a certain value. The probability, integrated over the entire range, should be 1.  Measuring the likelihood that the traffic density is at or above a saturation point can be done through the use of a cumulative distribution function CDF(x), which at x measures the probability that a random variable will be less than x and is formed by integrating the probability density function of the system up to x. The likelihood that the traffic density is higher than a saturation value xsat is 1-CDF(xsat). This would be obvious to a person of ordinary skill in the art.  For an example of determining a traffic density probability function determined using traffic statistics, see NPL-Gerum (the first part of the article is deriving a probability mass function assuming certain interactions between the vehicles, while the second half matches the model against empirical results.) The parameters of the probability mass density function depend on statistical information, which can be obtained by empirical observation. 
It would have been obvious for one of ordinary skill in the art at the effective date of filing to have calculated a traffic density probability function according to the techniques outlined in NPL-Garum and implemented it in the system of Bao in order to judge whether the vehicle was about to end up in a congested area, and if so, to shift modes in accordance with the teachings of Bao.  The motivation would have been to prepare for a congested area of traffic. 
Bao does not specifically mention measuring a distance between vehicles (Bao uses a “lane occupancy ratio” instead).  NPL-Aftabuzzaman also mentions vehicle density as a possibility to measure congestion (Table 1 in the line showing results from Bovy and Salomon). Assuming that each driver of a vehicle attempts to maximize distance around his own vehicle for purposes of safety, this results in a collection of cars spaced equidistant from each other, which corresponds to a particular distance from the car ahead, a.k.a. “a distance between vehicles”. 
Similarly, neither Bao nor NPL-Aftabuzzaman mention using the average number of incidents of braking as a method by which to measure congestion.  However, Chen teaches using the frequency of flickering tail-lights of the cars ahead, as measured by camera images, to determine whether congestion is occurring or not. (pgs. 4).  
As for using the combination of all three measures in order to determine a measure of congestion, note that because of the lack of universally accepted definition of traffic congestion (mentioned by NPL-Aftabuzzaman in the Introduction) using a weighted average over several different possible measures would not be unknown to one of ordinary skill in the art. The three measures mentioned in claim 1 correspond to a) average speed of vehicles;  b) average distance between vehicles, a.k.a. vehicle density on road; and c) number of times brake lights are turned on (braking is carried out.) 
It would have been obvious to one of ordinary skill in the art at the time of the application to combine together several different methods of measuring congestion, as outlined by Bao, NPL-Aftabuzzaman, and Chen to create a probability measure of congestion, and then implement the mode-changing of the vehicle as outlined by Bao when the level of congestion is considered sufficient.  The motivation for combination would be, as NPL-Aftabuzzaman mentions, the lack of a universally accepted definition of traffic congestion. 

As for claim 6, Bao as modified also teaches wherein the instructions further include instructions to, upon determining the average of the plurality of vehicles in the first lane is between first and second speed thresholds, determine the statistical probability of the average speed of the vehicles operating in the first lane based on the first and second speed thresholds, wherein the second speed threshold is greater than the first speed threshold.  (Assuming that the velocity distribution of the vehicles follows a Gaussian, as would be inferred from the Law of Large Numbers and the Central Limit Theorem, this is simply the mathematics of bracketing a Gaussian distribution at whatever lower limit and upper limit are considered reasonable and clipping off the tails, then renormalizing the span to run between zero and one.  It would have been obvious mathematics to one of ordinary skill in the art at the time of the application.) 
As for claim 8, Bao as modified also teaches wherein the instructions further include instructions to, upon determining the average distance between vehicles operating in the first lane is between first and second distance thresholds, determine the statistical probability of the average distance between the vehicles operating in the first lane based on the first and second distance thresholds, wherein the second distance threshold is greater than the first distance threshold. (Assuming that the inter-vehicle spacing follows a Gaussian, as would be inferred from the Law of Large Numbers and the Central Limit Theorem, this is simply the mathematics of bracketing a Gaussian distribution at whatever lower limit and upper limit are considered reasonable and clipping off the tails, then renormalizing the span to run between zero and one.  It would have been obvious mathematics to one of ordinary skill in the art at the time of the application.)
As for claim 14, Bao, as modified, also teaches wherein the instructions further include instructions to maintain the host vehicle assist feature in one of the enabled state or the disabled state based on the high traffic density probability for the road being less than or equal to the threshold probability. (Li: If the level of congestion isn't high enough, the trigger is not sent and the previous mode (here, that the vehicle is in manual/semi-automatic) is continued and not switched over to autonomous. See steps 101 to 103 in Fig.1 or the equivalent steps 202 to 204 in Fig. 2 or steps 301 to 303 in Fig. 3.  If the system judges “no, not triggered” to the level of congestion, the flow chart maintains the present status and just loops around. )
As for claim 15, Bao teaches a method, comprising: (Figs. 1-3) while operating a host vehicle in a first lane on a road, determining, [respective] first statistical probabilities of a) an average speed of a plurality of vehicles, including the host vehicle, operating in the first lane, (Bao mentions measuring the average speed of vehicles (pg. 2) to judge whether road is in congested state) b) an average distance between the vehicles operating in the first lane, (Bao mentions a “lane occupancy ratio”. Note that a "lane occupancy ratio" corresponds to a packing density of vehicles, which (if spread out evenly) also corresponds to a limit on the distance the cars are from each other, bumper to bumper.) 
Bao does not specifically state that the average speed is taken only of other vehicles in the same lane, but it would be obvious to one of ordinary skill in the art at the time of the application that this is a potentially preferred option, particularly in the case of a two-lane road, where the other lane is going in the opposite direction.   Neither does Bao specifically mention that sensors on the vehicle are used to gather data, but this is known in the art and would be obvious to one of ordinary skill in the art.
It should be pointed out that transition[ing] a host vehicle assist feature between an enabled state and a disabled state based on the high traffic density probability for the road being greater than a threshold probability would be satisfied by any vehicular assist system which shifts between an enabled state and a disabled state when the threshold probability is one, namely, the traffic system is in a congested state. Bao satisfies this:  "In online vehicles current driving When the lane occupancy ratio of road is more than certain numerical value, it is possible to determine that the road of current driving is in traffic congestion state" (pg. 3) (Note that a "lane occupancy ration" corresponds to a packing density of vehicles, which (if spread out evenly) also corresponds to a limit on the distance the cars are from each other, bumper to bumper.)   Bao teaches that if the traffic is considered to be in a "traffic congestion state" and has lasted a certain amount of time (thus isn't going to immediately disappear) then a prompt message gets sent to switch modes: "...Wherein, the first prompt message mentioned here is used to prompt online vehicles switching to automatic driving mode..." pg. 4. 
Bao does not specifically teach determin[ing] a high traffic density probability, indicating a likelihood that a traffic density of the road is at or above a saturation point.  However, this is known in the art.  A traffic density probability function measures the probability that the road has a traffic density of a certain value. The probability, integrated over the entire range, should be 1.  Measuring the likelihood that the traffic density is at or above a saturation point can be done through the use of a cumulative distribution function CDF(x), which at x measures the probability that a random variable will be less than x and is formed by integrating the probability density function of the system up to x. The likelihood that the traffic density is higher than a saturation value xsat is 1-CDF(xsat). This would be obvious to a person of ordinary skill in the art.  For an example of determining a traffic density probability function determined using traffic statistics, see NPL-Gerum (the first part of the article is deriving a probability mass function assuming certain interactions between the vehicles, while the second half matches the model against empirical results.) The parameters of the probability mass density function depend on statistical information, which can be obtained by empirical observation.
It would have been obvious for one of ordinary skill in the art at the effective date of filing to have calculated a traffic density probability function according to the techniques outlined in NPL-Garum and implemented it in the system of Bao in order to judge whether the vehicle was about to end up in a congested area, and if so, to shift modes in accordance with the teachings of Bao.  The motivation would have been to prepare for a congested area of traffic.
Bao does not specifically mention measuring a distance between vehicles (Bao uses a “lane occupancy ratio” instead).  NPL-Aftabuzzaman also mentions vehicle density as a possibility to measure congestion (Table 1 in the line showing results from Bovy and Salomon). Assuming that each driver of a vehicle attempts to maximize distance around his own vehicle for purposes of safety, this results in a collection of cars spaced equidistant from each other, which corresponds to a particular distance from the car ahead, a.k.a. “a distance between vehicles”. 
Similarly, neither Bao nor NPL-Aftabuzzaman mention using an average number of braking events performed by the vehicles operating in the first lane  as a method by which to measure congestion.  However, Chen teaches using the frequency of flickering tail-lights of the cars ahead, as measured by camera images, to determine whether congestion is occurring or not. (pgs. 4).  
As for using the combination of all three measures in order to determine a measure of congestion, note that because of the lack of universally accepted definition of traffic congestion (mentioned by NPL-Aftabuzzaman in the Introduction) using a weighted average over several different possible measures would not be unknown to one of ordinary skill in the art. The three measures mentioned in claim 1 correspond to a) average speed of vehicles;  b) average distance between vehicles, a.k.a. vehicle density on road; and c) number of times brake lights are turned on (braking is carried out.) 
It would have been obvious to one of ordinary skill in the art at the time of the application to combine together several different methods of measuring congestion, as outlined by Bao, NPL-Aftabuzzaman, and Chen to create a probability measure of congestion, and then implement the mode-changing of the vehicle as outlined by Bao when the level of congestion is considered sufficient.  The motivation for combination would be, as NPL-Aftabuzzaman mentions, the lack of a universally accepted definition of traffic congestion. 

As for claim 18, Bao, as modified, also teaches upon determining the average speed of the vehicles operating in the first lane is between first and second speed thresholds, determining the statistical probability of the average speed of the vehicles operating in the first lane based on the first and second speed thresholds, wherein the second speed threshold is greater than the first speed threshold. (Assuming that the velocity distribution of the vehicles follows a Gaussian, as would be inferred from the Law of Large Numbers and the Central Limit Theorem, this is simply the mathematics of bracketing a Gaussian distribution at whatever lower limit and upper limit are considered reasonable and clipping off the tails, then renormalizing the span to run between zero and one.  It would have been obvious mathematics to one of ordinary skill in the art at the time of the application.)
As for claim 19, Bao, as modified, also teaches upon determining the average distance between the vehicles operating in the first lane is between first and second distance thresholds, determining the statistical probability of the average distance between the vehicles operating in the first lane based on the first and second distance thresholds, wherein the second distance threshold is greater than the first distance threshold. (Assuming that the inter-vehicle spacing follows a Gaussian, as would be inferred from the Law of Large Numbers and the Central Limit Theorem, this is simply the mathematics of bracketing a Gaussian distribution at whatever lower limit and upper limit are considered reasonable and clipping off the tails, then renormalizing the span to run between zero and one.  It would have been obvious mathematics to one of ordinary skill in the art at the time of the application.)

Claim(s) 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bao, as modified by NPL-Aftabuzzaman and Chen as applied to claim 1 above, and further in view of US 2021/0286365 Al (Jiao).
As for claim 2, Bao, as modified, does not specifically teach determining second statistical probabilities of traffic in a second lane.  However, measuring level of traffic congestion of adjacent lanes is known in the art when determining if an ego-vehicle can overtake a preceding vehicle or otherwise has a reason to move into an adjacent lane. Jiao teaches this: "For example, if a left lane has more traffic congestion ahead compared to a right lane, the adjusting engine 126 may select the vehicle currently occupying the right lane because it may be easier for the vehicle currently occupying the right lane to overtake the vehicle 101." [0040] 
It would have been obvious to one of ordinary skill in the art to have used the different traffic congestion measurements, as taught by Bao as modified, in a second/adjacent lane, as taught by Jiao. The motivation would be to obtain statistics of the traffic on multiple lanes.  
As for claim 3, Bao, as modified in claim 1 and including Jiao, also teaches determin[ing] the high traffic density probability for the road by combining the first statistical probabilities and the second statistical probabilities.  This would be obvious to one of ordinary skill in the art, since creating a general average out of a series of averages is standardly understood in statistics. 
As for claim 4, as modified in claim 1 and including Jiao, also teaches determin[ing] the second lane is invalid based on identifying the second lane as a departure lane.  Departure lane geometry often requires departing vehicles to slow down considerably, either due to a curve in the departure lane moving away from the main road or to the existence of a traffic light at the end of the departure ramp.  It is obvious that one of ordinary skill in the art, when calculating average speeds, would not include lanes which contain traffic activity very different from that of the other lanes.
As for claim 5, including velocity information from an opposite-direction lane in the measurements would result in a double-humped distribution, essentially two Gaussians separated by each other.  It would be obvious to one of ordinary skill in the art to have filtered out the effects of the second Gaussian, since averaging over the double-Gaussian is likely to result in an effective average velocity of zero, which certainly does not adequately represent the activity of the vehicles. Filtering out the effects of the second Gaussian is the equivalent of ignoring data from the second lane.

Claim 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bao, as modified by NPL-Aftabuzzaman and Chen as applied to claim 15 above, and further in view of Jiao.
As for claim 16, Bao, as modified, does not specifically teach determining second statistical probabilities of traffic in a second lane.  However, measuring level of traffic congestion of adjacent lanes is known in the art when determining if an ego-vehicle can overtake a preceding vehicle or otherwise has a reason to move into an adjacent lane. Jiao teaches this: "For example, if a left lane has more traffic congestion ahead compared to a right lane, the adjusting engine 126 may select the vehicle currently occupying the right lane because it may be easier for the vehicle currently occupying the right lane to overtake the vehicle 101." [0040] 
It would have been obvious to one of ordinary skill in the art to have used the different traffic congestion measurements, as taught by Bao as modified, in a second/adjacent lane, as taught by Jiao. The motivation would be to obtain statistics of the traffic on multiple lanes.  
As for claim 17, Bao, as modified in claim 1 and including Jiao, also teaches determin[ing] the high traffic density probability for the road by combining the first statistical probabilities and the second statistical probabilities.  This would be obvious to one of ordinary skill in the art, since creating a general average out of a series of averages is standardly understood in statistics. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bao as modified by NPL-Aftabuzzaman and Chen as applied to claim 6 above, and further in view of “Speed Concepts: Informational Guide” US Dept. of Transportation (NPL-FHWA)
As for claim 7, Bao, as modified, does not teach instructions to determine the first and second speed thresholds based on a speed limit for the road.  This however, is known in the art. NPL-FHWA teaches the relationship between the average speed and 85% and 15% thresholds (which are each one sigma away from the mean and are considered to contain most prudent driver behavior) (Chapter 5: Speed Distributions).  NPL-FHWA also teaches the relationship between posted speed limit and the inferred design speed, which is what most drivers follow. (see pgs. 23-26). Table 3 shows that the 85% threshold mentioned above is used 100% of the time by state agencies when establishing speeds to post. 
It would have been obvious for one of ordinary skill in the art at the time of the application to have further modified Bao by incorporating the teachings of NPL-FHWA as to the relation between posted speed limits and the one-sigma value of the Gaussian measuring vehicle speeds. The motivation would be to include the effects of the speed limit on the average vehicle speed. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bao as modified by NPL-Aftabuzzaman and Chen as applied to claim 8 above, and further in view of NPL-FHWA.
As for claim 9, Bao, as modified, does not teach instructions to determine the first and second distance thresholds based on a speed limit for the road.  This however, is known in the art. As mentioned above, NPL-FHWA teaches the relationship between the speed limit and the average speeds.  A comfortable distance between cars is at least partly determined by the effective stopping sight distance (see pgs. 10-11 and Table 2), which is in turn determined by the vehicle velocity.
It would have been obvious for one of ordinary skill in the art at the time of the application to have further modified Bao by incorporating the teachings of NPL-FHWA as to the relation between posted speed limits, the one-sigma value of the Gaussian measuring vehicle speeds, and the corresponding effective stopping sight distance. The motivation would be to include the effects of the speed limit on the average distance between vehicles. 

Claim(s) 10, 12 are rejected under 35 U.S.C. 103 as being over Bao as modified by NPL-Aftabuzzaman and Chen as applied to claim 1 above, and further in view of “Hard Braking Event Explained” by S. Gursten, (NPL-Gursten) and as outlined in US 2017 /0291591 Al (Steer et al., hence Steer.)
As for claim 10, Bao, as amended, does not specifically teach to increase a count of the number of braking events performed by each vehicle of the plurality of vehicles based on detecting a speed of the respective vehicle transitioning below a transition speed threshold. However, in the art a “hard braking event” is defined as “an event that triggers a black box [to] record a sudden change in speed and the accompanying myriad of information.” (NPL-Gursten, “What is a hard braking event?”) Also, “these recordings are most commonly triggered by a rapid change in the speed that meets some pre-set threshold by the manufacturer.” (The following paragraph in NPL-Gursten gives instances of the drop in mph/second that trigger the recording).  Furthermore, the continued measurement and counting of braking events for statistical purposes is also known in the art (mentioned in [0006]-[0007] of Steer.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the definition of triggering a braking event as is known in the art when counting the number of braking events, as shown by Steer, and to add the counting system to Bao, as modified, if the statistics of the braking events are to be used.
As for claim 12, if the count of braking events for any one vehicle remains constant for a predetermined time, this means that braking events have not occurred.  With elapsed time, the increased irrelevance of any measured data in calculating real-time statistics is known in the art.  In this case, when the braking data has aged enough, it can be considered irrelevant to determining the traffic situation at the immediate point of time.

Claim 20 is rejected under 35 U.S.C. 103 as being over Bao as modified by NPL-Aftabuzzaman and Chen as applied to claim 15 above, and further in view of NPL-Gursten and in light of Steer.
As for claim 20, Bao, as amended, does not specifically teach increasing a count of the number of braking events performed by each vehicle of the plurality of vehicles based on detecting the speed of the respective vehicle transitioning below a transition speed threshold. However, in the art a “hard braking event” is defined as “an event that triggers a black box [to] record a sudden change in speed and the accompanying myriad of information.” (NPL-Gursten, “What is a hard braking event?”) Also, “these recordings are most commonly triggered by a rapid change in the speed that meets some pre-set threshold by the manufacturer.” (The following paragraph in NPL-Gursten gives instances of the drop in mph/second that trigger the recording).  Furthermore, the continued measurement and counting of braking events for statistical purposes is also known in the art (mentioned in [0006]-[0007] of Steer.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the definition of triggering a braking event as is known in the art when counting the number of braking events, as shown by Steer, and to add the counting system to Bao, as modified, if the statistics of the braking events are to be used.

Claim(s) 11, 13 are rejected under 35 U.S.C. 103 as being over Bao as modified by NPL-Aftabuzzaman and Chen, and NPL-Gursten and Steer as applied to claim 10 above, and further in view of NPL-FHWA.
As for claim 11, Bao, as now modified, also teaches wherein the instructions further include instructions to reset the count of the number of braking events performed by each vehicle based on the distance between each vehicle and a vehicle in front of the respective vehicle being greater than a distance threshold. If the distance between vehicles at an average vehicle velocity is suitably greater than the stopping sight distance corresponding to said velocity as outlined in NPL-FHWA (Table 2) (for instance, the distance corresponding to the 85% velocity percentile) , the chances of requiring braking is low  and congestion will not be occurring.  It would be obvious to one of ordinary skill in the art at the time of the invention to reset the count of braking events to zero, since any braking events previously measured will be irrelevant to the next “clump” of braking events and including such would in fact add irrelevant factors to the statistics.
As for claim 13, if the 85% percentile speed of the vehicles is greater than certain speeds associated with a particular stretch of road (a designated design speed for the road or inferred design speed of the road (See Fig.9 in NPL-FHWA)), again the chances of needing to brake on the part of the driver are low. 
Again, it would be obvious to one of ordinary skill in the art at the time of the invention to reset the count of braking events to zero, since any braking events previously measured will be irrelevant to the next “clump” of braking events and including such would in fact add irrelevant factors to the statistics.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661